       Case 2:18-cr-00422-SMB Document 622 Filed 05/30/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-422-PHX-SMB
10
                           Plaintiff,
11                                                     ORDER GRANTING ACLU OF
            v.                                         ARIZONA’S UNOPPOSED
12                                                     MOTION FOR LEAVE TO FILE
     Michael Lacey, et al.,                            AMICUS CURIAE BRIEF
13
                                                       REGARDING FIRST
14                         Defendants.                 AMENDMENT
                                                       CONSIDERATIONS
15
16
17
            Having reviewed the ACLU of Arizona’s Unopposed Motion for Leave to File
18
     Amicus Curiae Brief Regarding First Amendment Considerations, and good cause
19
     appearing,
20
            IT IS HEREBY ORDERED that the Motion is GRANTED. Doc. 620.
21
            IT IS FURTHER ORDERED that the ACLU of Arizona’s Amicus Curiae Brief
22
     Regarding First Amendment Considerations, which was lodged with the Motion for Leave,
23
     shall be properly filed.
24
                   Dated this 29th day of May, 2019.
25
26
27
28
